10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25-

 

Case 1:18-cr-02056-SI\/|.] ECF No. 14 filed 11/07/18 Page|D.18 Page 1 of 1

FlLED IN THE U S
. . DISTRI
EASTERN DlSTR|CT OF WA(S:I|I(|:§`:

UNITED s'rATEs nisrRlC'r ConRT NOV * 7 2018
EASTERN DisTRICT or WAsHINGToN

SEAN F. MCAVOY, CLERK

UNITED STATES OF Al\/[ERICA` ) ___--___._____, DEp
) YAK|MA, WASH¢NGTON U
Plaintii`f, ) 1:18-CR-2056-Sl\/|J
)
vs. ) Del`endant`s Assertion of
) Fiftli and Sixth Amendment
FERNANDO l\/IAGANA-MEN DOZA_. )
)
Defendant. )
)

 

TO: JOSEPH H. HARRINGTON, ACTING UN]TED STATES ATTORNEY

I, the above~named det`endant, hereby assert my rights under the Fit`th and Sixth Amendments oi`
the United States Constitution, including but not limited to my rights to remain silent and to have
counsel present at any and all ot` my interactions with the government or others acting on the
government’s behalf 1 do not wish to, and will nott waive any ot` my constitutional rights except in the
presence of counsel. 1 do not wish to have, nor do 1 consent to_ any contact with any government
oi`l`icia|. including but not limited to law enforcement agents. except through my counsel 1 do not want
the government or others acting on the government`s behalf to question met or to contact me seeking a
waiver of any rights, unless my counsel is present. The Government should so instruct its agents

DATED this j day 01‘ 1`_)@ . ,201$_,'>,

Respectl`ully Submitted.

wm vw /5 //
DEFENDANT

Dei`endant`s Asserlion of
Fifth and Sixth Amendment Rights

